     Case 2:18-cv-00909-JAM-DMC Document 21 Filed 03/23/21 Page 1 of 14


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVIS NGUYEN,                                     No. 2:18-CV-0909-JAM-DMC-P
12                      Petitioner,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    DAVID BAUGHMAN,
15                      Respondent.
16

17                 Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. Pending before the Court are Petitioner’s petition

19   for a writ of habeas corpus, ECF No. 1, Respondent’s answer, ECF No. 15, and Petitioner’s

20   traverse, ECF No. 19.

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                       1
     Case 2:18-cv-00909-JAM-DMC Document 21 Filed 03/23/21 Page 2 of 14


 1                                          I. BACKGROUND

 2          A.      Facts1

 3                  The state court recited the following facts, and Petitioner has not offered any clear

 4   and convincing evidence to rebut the presumption that these facts are correct:

 5                           Prosecution Case
 6                           In July 2014, Kenneth Prather was a correctional officer at the
                    California State Prison, Sacramento. As part of his duties, he monitored
 7                  visitations between inmates and visitors. He explained that inmates are
                    subject to a pat search before entering the visiting room to prevent them
 8                  from bringing contraband into the room. He further explained that visitors
                    are visually inspected and required to walk through a metal detector prior
 9                  to entering the visiting room. Visitors are also required to provide a photo
                    identification and paperwork showing which inmate they are visiting.
10                  Several correctional officers and numerous cameras monitor the visiting
                    room.
11                           On July 26, 2014, J'Leesa Lewis visited defendant. Prather was
                    familiar with Lewis because she regularly visited defendant. Prior to
12                  checking in with Prather, Lewis went to the bathroom. When she returned
                    from the bathroom and presented her identification and paperwork, she did
13                  not make eye contact with Prather and failed to respond to a question
                    inquiring about how her day was going. After Prather checked Lewis in,
14                  she walked into the visiting room.
                             Typically, Lewis was very social and talkative; however, on this
15                  day she was not. Prather noted Lewis was acting very nervously. Based on
                    her abnormal behavior, Prather suspected that Lewis possessed contraband
16                  and decided to observe her through one of the cameras. While observing
                    Lewis, Prather noticed her adjust something in her mouth with her tongue.
17                           Shortly after defendant entered the visiting room, Lewis and
                    defendant engaged in a lengthy kiss. Following the kiss, defendant
18                  appeared to have something in his mouth. Prather also noticed that
                    defendant did not move his mouth very much when he talked to Lewis.
19                  Based on his observations, Prather requested that defendant be summoned
                    for an inspection.
20                           When defendant was initially summoned over the PA system, he
                    did not move. After he was summoned a second time, defendant appeared
21                  to swallow something. Defendant was eventually escorted to the search
                    room where a search of his mouth was performed. Because the search did
22                  not reveal any contraband, defendant was allowed to continue his visit
                    with Lewis. However, after the videotape of defendant entering the
23                  visiting room was reviewed, his visit with Lewis was terminated and he
                    was transferred to a contraband surveillance cell.
24

25          1
                     Pursuant to 28 U.S.C. § 2254(e)(1), “. . . a determination of a factual issue made
     by a State court shall be presumed to be correct.” Findings of fact in the last reasoned state court
26   decision are entitled to a presumption of correctness, rebuttable only by clear and convincing
     evidence. See Runningeagle v. Ryan, 686 F.3d 759 n.1 (9th Cir. 2012). Petitioner bears the
27   burden of rebutting this presumption by clear and convincing evidence. See id. These facts are,
     therefore, drawn from the state court’s opinion(s), lodged in this court. Petitioner may also be
28   referred to as “defendant.”
                                                       2
     Case 2:18-cv-00909-JAM-DMC Document 21 Filed 03/23/21 Page 3 of 14


 1                       The next day, a correctional officer retrieved two bindles of
                 methamphetamine from defendant's feces. Later that day, an additional
 2               bindle of methamphetamine was retrieved from defendant's feces.

 3                      Defense Case

 4                       Defendant testified in his own defense. He said that he had been
                 incarcerated since 2009 for attempted murder, and that he had met a man
 5               named Desmond Moreland in prison in early 2013. In Late 2013 or early
                 2014, Moreland told defendant that he was a mob boss in a criminal
 6               organization known as the Black Mafia. In support of his claim, Moreland
                 showed defendant various documents discussing some of the things he had
 7               done. Moreland told defendant that members of his organization had
                 kidnapped and killed police officers and had pressured United States
 8               Senator Harry Reid into retirement. He also said that he had stopped his
                 organization from killing the judge who had presided over his trial.
 9               Defendant testified he believed Moreland, including Moreland’s claim that
                 he had contacts outside of prison who were involved in a criminal
10               organization.
                         In June or early July 2014, Moreland told defendant that he needed
11               him to get caught bringing methamphetamine into the prison visiting
                 room. When defendant asked Moreland why he wanted him to do that,
12               Moreland did not respond. Instead, Moreland showed defendant a piece
                 of paper with the names of defendant’s family members and their
13               addresses. Moreland did not tell defendant what he planned to do to
                 defendant’s family. Defendant, however, understood that Moreland was
14               threatening to harm his family.
                         Around a month later, an inmate delivered methamphetamine to
15               defendant in the recreation yard. Defendant claimed that he put the
                 methamphetamine in his pocket, and that the methamphetamine was not
16               detected during a patdown search conducted before he returned to his cell.
                         Two days after defendant received the methamphetamine, Lewis
17               visited defendant. Prior to the visit, defendant told Lewis that he planned
                 to get caught with methamphetamine in the visiting room, and that she
18               needed to tell the correctional officers she had brought the
                 methamphetamine with her. Defendant explained that he believed Lewis
19               would be safer in jail than out on the street where Moreland’s associates
                 could find her. Defendant, however, did not tell Lewis about Moreland’s
20               threat.
                         Defendant claimed that he put the methamphetamine into his
21               rectum prior to entering the visiting room so he would not get caught
                 during a strip search. According to defendant, after kissing Lewis, he
22               pretended like she had passed him something. He said that his plan was to
                 be placed on “potty watch” so that he would get caught with the
23               methamphetamine.
                         Defendant explained that he did not inform any correctional officer
24               about Moreland’s threat because he feared what Moreland would do to his
                 family if he was moved before he complied with Moreland’s demand.
25               Defendant further explained that he did not warn his family about
                 Moreland’s threat because he was afraid they were being watched by
26               Moreland’s associates. Defendant claimed that he did not believe the
                 police could protect his family if he told them about Moreland’s threat.
27               He testified that he believed that the only way to protect his family was to
                 comply with Moreland’s demand. Defendant failed to explain why he
28               thought it was best for Lewis to be arrested if he believed that complying
                                                   3
     Case 2:18-cv-00909-JAM-DMC Document 21 Filed 03/23/21 Page 4 of 14


 1                   with Moreland’s demand would keep her safe.

 2                   Unpublished opinion of the California Court of Appeal in People v.
                     Nguyen, Case No. C081979, Lod. Doc. 6.2
 3

 4          B.       Procedural History

 5                   Following a jury trial, Petitioner was found guilty of possessing methamphetamine

 6   in a state prison. See id. at 1. In a bifurcated proceeding, the trial court found true the allegation

 7   that Petitioner had a prior strike. See id. at 6. Petitioner was sentenced to an additional eight

 8   years in prison. See id. On April 20, 2017, the California Court of Appeal affirmed the

 9   conviction and sentence. See id. On July 12, 2017, the California Supreme Court denied review

10   without comment or citation. See Lod. Doc. 8.

11                   Petitioner filed a state post-conviction action in the Sacramento County Superior

12   Court, which was denied in a reasoned decision issued on November 6, 2017. See Lod. Doc. 10.

13   Petitioner then filed a second post-conviction action in the California Court of Appeal, which

14   denied relief without comment or citation on December 7, 2017. See Lod. Doc. 12. Finally,

15   Petitioner filed a third state court post-conviction action in the California Supreme Court, which

16   was denied with citation to In re Waltreas, 623 Cal.2d 218, 225 (1965), on March 28, 2018. See

17   Lod. Doc. 14.

18

19                                    II. STANDARDS OF REVIEW

20                   Because this action was filed after April 26, 1996, the provisions of the

21   Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA) are presumptively applicable.

22   See Lindh v. Murphy, 521 U.S. 320, 336 (1997); Calderon v. United States Dist. Ct. (Beeler), 128

23   F.3d 1283, 1287 (9th Cir. 1997), cert. denied, 522 U.S. 1099 (1998). The AEDPA does not,

24   however, apply in all circumstances. When it is clear that a state court has not reached the merits

25   of a petitioner’s claim, because it was not raised in state court or because the court denied it on

26   procedural grounds, the AEDPA deference scheme does not apply and a federal habeas court must

27
            2
                   Citation to “Lod. Doc.” refer to the state court record lodged with this Court on
28   August 9, 2018. See ECF No. 16.
                                                      4
     Case 2:18-cv-00909-JAM-DMC Document 21 Filed 03/23/21 Page 5 of 14


 1   review the claim de novo. See Pirtle v. Morgan, 313 F.3d 1160 (9th Cir. 2002) (holding that the

 2   AEDPA did not apply where Washington Supreme Court refused to reach petitioner’s claim

 3   under its “re-litigation rule”); see also Killian v. Poole, 282 F.3d 1204, 1208 (9th Cir. 2002)

 4   (holding that, where state court denied petitioner an evidentiary hearing on perjury claim, AEDPA

 5   did not apply because evidence of the perjury was adduced only at the evidentiary hearing in

 6   federal court); Appel v. Horn, 250 F.3d 203, 210 (3d Cir.2001) (reviewing petition de novo where

 7   state court had issued a ruling on the merits of a related claim, but not the claim alleged by

 8   petitioner). When the state court does not reach the merits of a claim, “concerns about comity and

 9   federalism . . . do not exist.” Pirtle, 313 F. 3d at 1167.

10                  Where AEDPA is applicable, federal habeas relief under 28 U.S.C. § 2254(d) is

11   not available for any claim decided on the merits in state court proceedings unless the state court’s

12   adjudication of the claim:

13                  (1) resulted in a decision that was contrary to, or involved an unreasonable
                    application of, clearly established Federal law, as determined by the
14                  Supreme Court of the United States; or
15                  (2) resulted in a decision that was based on an unreasonable determination
                    of the facts in light of the evidence presented in the State court proceeding.
16

17   Under § 2254(d)(1), federal habeas relief is available only where the state court’s decision is

18   “contrary to” or represents an “unreasonable application of” clearly established law. Under both

19   standards, “clearly established law” means those holdings of the United States Supreme Court as

20   of the time of the relevant state court decision. See Carey v. Musladin, 549 U.S. 70, 74 (2006)
21   (citing Williams, 529 U.S. at 412). “What matters are the holdings of the Supreme Court, not the

22   holdings of lower federal courts.” Plumlee v. Masto, 512 F.3d 1204 (9th Cir. 2008) (en banc).

23   Supreme Court precedent is not clearly established law, and therefore federal habeas relief is

24   unavailable, unless it “squarely addresses” an issue. See Moses v. Payne, 555 F.3d 742, 753-54

25   (9th Cir. 2009) (citing Wright v. Van Patten, 552 U.S. 120, 28 S. Ct. 743, 746 (2008)). For federal

26   law to be clearly established, the Supreme Court must provide a “categorical answer” to the
27   question before the state court. See id.; see also Carey, 549 U.S. at 76-77 (holding that a state

28   court’s decision that a defendant was not prejudiced by spectators’ conduct at trial was not
                                                         5
     Case 2:18-cv-00909-JAM-DMC Document 21 Filed 03/23/21 Page 6 of 14


 1   contrary to, or an unreasonable application of, the Supreme Court’s test for determining prejudice

 2   created by state conduct at trial because the Court had never applied the test to spectators’

 3   conduct). Circuit court precedent may not be used to fill open questions in the Supreme Court’s

 4   holdings. See Carey, 549 U.S. at 74.

 5                  In Williams v. Taylor, 529 U.S. 362 (2000) (O’Connor, J., concurring, garnering a

 6   majority of the Court), the United States Supreme Court explained these different standards. A

 7   state court decision is “contrary to” Supreme Court precedent if it is opposite to that reached by

 8   the Supreme Court on the same question of law, or if the state court decides the case differently

 9   than the Supreme Court has on a set of materially indistinguishable facts. See id. at 405. A state

10   court decision is also “contrary to” established law if it applies a rule which contradicts the

11   governing law set forth in Supreme Court cases. See id. In sum, the petitioner must demonstrate

12   that Supreme Court precedent requires a contrary outcome because the state court applied the

13   wrong legal rules. Thus, a state court decision applying the correct legal rule from Supreme Court

14   cases to the facts of a particular case is not reviewed under the “contrary to” standard. See id. at

15   406. If a state court decision is “contrary to” clearly established law, it is reviewed to determine

16   first whether it resulted in constitutional error. See Benn v. Lambert, 283 F.3d 1040, 1052 n.6

17   (9th Cir. 2002). If so, the next question is whether such error was structural, in which case federal

18   habeas relief is warranted. See id. If the error was not structural, the final question is whether the

19   error had a substantial and injurious effect on the verdict, or was harmless. See id.

20                  State court decisions are reviewed under the far more deferential “unreasonable
21   application of” standard where it identifies the correct legal rule from Supreme Court cases, but

22   unreasonably applies the rule to the facts of a particular case. See Wiggins v. Smith, 539 U.S.

23   510, 520 (2003). While declining to rule on the issue, the Supreme Court in Williams, suggested

24   that federal habeas relief may be available under this standard where the state court either

25   unreasonably extends a legal principle to a new context where it should not apply, or

26   unreasonably refuses to extend that principle to a new context where it should apply. See
27   Williams, 529 U.S. at 408-09. The Supreme Court has, however, made it clear that a state court

28   decision is not an “unreasonable application of” controlling law simply because it is an erroneous
                                                        6
     Case 2:18-cv-00909-JAM-DMC Document 21 Filed 03/23/21 Page 7 of 14


 1   or incorrect application of federal law. See id. at 410; see also Lockyer v. Andrade, 538 U.S. 63,

 2   75-76 (2003). An “unreasonable application of” controlling law cannot necessarily be found even

 3   where the federal habeas court concludes that the state court decision is clearly erroneous. See

 4   Lockyer, 538 U.S. at 75-76. This is because “[t]he gloss of clear error fails to give proper

 5   deference to state courts by conflating error (even clear error) with unreasonableness.” Id. at 75.

 6   As with state court decisions which are “contrary to” established federal law, where a state court

 7   decision is an “unreasonable application of” controlling law, federal habeas relief is nonetheless

 8   unavailable if the error was non-structural and harmless. See Benn, 283 F.3d at 1052 n.6.

 9                    The “unreasonable application of” standard also applies where the state court

10   denies a claim without providing any reasoning whatsoever. See Himes v. Thompson, 336 F.3d

11   848, 853 (9th Cir. 2003); Delgado v. Lewis, 233 F.3d 976, 982 (9th Cir. 2000). Such decisions

12   are considered adjudications on the merits and are, therefore, entitled to deference under the

13   AEDPA. See Green v. Lambert, 288 F.3d 1081 1089 (9th Cir. 2002); Delgado, 233 F.3d at 982.

14   The federal habeas court assumes that state court applied the correct law and analyzes whether the

15   state court’s summary denial was based on an objectively unreasonable application of that law.

16   See Himes, 336 F.3d at 853; Delgado, 233 F.3d at 982.

17

18                                           III. DISCUSSION

19                  Petitioner claims: (1) the trial court erred by excluding the testimony of inmate

20   Moreland; and (2) appellate counsel was ineffective for failing to file a petition for rehearing.
21          A.      Exclusion of Testimony

22                  A writ of habeas corpus is available under 28 U.S.C. § 2254 only on the basis of a

23   transgression of federal law binding on the state courts. See Middleton v. Cupp, 768 F.2d 1083,

24   1085 (9th Cir. 1985); Gutierrez v. Griggs, 695 F.2d 1195, 1197 (9th Cir. 1983). It is not available

25   for alleged error in the interpretation or application of state law. Middleton, 768 F.2d at 1085; see

26   also Lincoln v. Sunn, 807 F.2d 805, 814 (9th Cir. 1987); Givens v. Housewright, 786 F.2d 1378,
27   1381 (9th Cir. 1986). Habeas corpus cannot be utilized to try state issues de novo. See Milton v.

28   Wainwright, 407 U.S. 371, 377 (1972).
                                                        7
     Case 2:18-cv-00909-JAM-DMC Document 21 Filed 03/23/21 Page 8 of 14


 1                   However, a “claim of error based upon a right not specifically guaranteed by the

 2   Constitution may nonetheless form a ground for federal habeas corpus relief where its impact so

 3   infects the entire trial that the resulting conviction violates the defendant’s right to due process.”

 4   Hines v. Enomoto, 658 F.2d 667, 673 (9th Cir. 1981) (citing Quigg v. Crist, 616 F.2d 1107 (9th

 5   Cir. 1980)); see also Lisenba v. California, 314 U.S. 219, 236 (1941). Because federal habeas

 6   relief does not lie for state law errors, a state court’s evidentiary ruling is grounds for federal

 7   habeas relief only if it renders the state proceedings so fundamentally unfair as to violate due

 8   process. See Drayden v. White, 232 F.3d 704, 710 (9th Cir. 2000); Spivey v. Rocha, 194 F.3d

 9   971, 977-78 (9th Cir. 1999); Jammal v. Van de Kamp, 926 F.2d 918, 919 (9th Cir. 1991); see also

10   Hamilton v. Vasquez, 17 F.3d 1149, 1159 (9th Cir. 1994). To raise such a claim in a federal

11   habeas corpus petition, the “error alleged must have resulted in a complete miscarriage of

12   justice.” Hill v. United States, 368 U.S. 424, 428 (1962); Crisafi v. Oliver, 396 F.2d 293, 294-95

13   (9th Cir. 1968); Chavez v. Dickson, 280 F.2d 727, 736 (9th Cir. 1960). In any event, an

14   evidentiary error is considered harmless if it did not have a substantial and injurious effect in

15   determining the jury’s verdict. See Padilla v. Terhune, 309 F.3d 614, 621 (9th Cir. 2002); see

16   also Laboa v. Calderon, 224 F.3d 972, 976 (9th Cir. 2001).

17                   In addressing Petitioner’s claim, the California Court of Appeal began with a

18   discussion of pre-trial proceedings related to Moreland’s testimony:

19                            Prior to trial, the prosecutor filed an in limine motion arguing that
                     defendant should be precluded from offering Moreland’s testimony in
20                   support of a necessity defense. At the Evidence Code section 402 hearing,
                     defense counsel presented Moreland’s testimony, which was largely
21                   consistent with the testimony given by defendant later at trial and outlined
                     immediately above. As relevant here, Moreland testified that he had told
22                   defendant he had “criminal connections” ready to commit crimes outside
                     of the prison and that he had directed defendant to “actually get caught
23                   with the drugs on him.” He had shown defendant a paper containing the
                     names and addresses of defendant’s family members while giving him this
24                   direction. He said he could “reach” defendant’s family and that the family
                     could be hurt, but gave no specifics as to time or place or anything else.
25                   Moreland testified that he had told defendant to carry the drugs into the
                     visiting room. He explained with some difficulty (characterized by the
26                   trial court as testimony containing 15-second pauses) that his reason for
                     telling defendant to do this was so that Moreland could get to court and
27                   testify about his “real identity.” He described a plot wherein “the power
                     that I’m involved with in organized crime, they conspired in my
28                   conviction and changed my whole identity and sent me into prison.” He
                                                           8
     Case 2:18-cv-00909-JAM-DMC Document 21 Filed 03/23/21 Page 9 of 14


 1                  also described the prison medical staff as trying to “force-medicate [him]
                    to make [him] not know who [he] really [was].”
 2                           Following the hearing, the trial court granted the prosecutor’s
                    request to exclude Moreland’s testimony, finding that there was no
 3                  relevance to his testimony because it did not support all the elements of a
                    necessity defense. However, the court agreed to reevaluate the relevance
 4                  of Moreland’s testimony after defendant testified. After defendant
                    testified as outlined above, defense counsel requested permission to call
 5                  Moreland as a witness. The prosecutor objected on relevancy grounds. In
                    response, defense counsel argued that Moreland’s testimony was a crucial
 6                  part of establishing defendant’s necessity defense. Defense counsel
                    asserted Moreland’s testimony would bolster defendant’s credibility.
 7                           The trial court again denied defendant’s request to present
                    Moreland’s testimony at trial, reasoning that the testimony defendant
 8                  sought to elicit from Moreland was not relevant to any defense the jury
                    would be instructed on. The court subsequently added that its primary
 9                  reason for excluding Moreland’s testimony was pursuant to Evidence
                    Code section 352. Reasoning that any probative value of Moreland’s
10                  testimony in corroborating certain aspects of defendant’s testimony would
                    be outweighed by its tendency to waste time and confuse and “mislead the
11                  jury because there is no probative value in [Moreland’s] testimony which
                    doesn’t result in the giving of a necessity instruction,” the court again
12                  explained that it found the evidence insufficient to warrant a necessity
                    instruction.
13
                    Lod. Doc. 6, pgs. 5-6.
14

15                  While Petitioner challenged on direct appeal the denial of a necessity instruction,

16   he does not do so here. As to the merits of Petitioner’s claim that the trial court erred in

17   excluding Moreland’s testimony, the Court of Appeal stated:

18                           Defendant. . . contends the trial court prejudicially erred in
                    excluding Moreland’s testimony. According to defendant, Moreland’s
19                  testimony was clearly material and relevant to the defense of necessity.
                    We disagree.
20                           A trial court has broad discretion under Evidence Code section 352
                    to exclude evidence if its probative value is substantially outweighed by
21                  the probability that its admission will necessitate undue consumption of
                    time or create substantial danger of undue prejudice, of confusing the
22                  issues, or of misleading the jury. (People v. Mills (2010) 48 Cal.4th 158,
                    195.) On appeal, we evaluate rulings under Evidence Code section 352
23                  applying the abuse of discretion standard. (Mills, at p. 195.)
                             “ ‘The necessity defense is very limited and depends on the lack of
24                  a legal alternative to committing the crime. It excuses criminal conduct if
                    it is justified by a need to avoid an imminent peril and there is no time to
25                  resort to the legal authorities or such resort would be futile.’ [Citation.]”
                    (People v. Verlinde (2002) 100 Cal.App.4th 1146, 1164, disapproved on
26                  another ground in People v. Cook (2015) 60 Cal.4th 922, 939.) The
                    testimony defendant sought to elicit from Moreland would not have
27                  provided sufficient evidence to permit a jury to find that defendant's
                    criminal conduct was justified by a need to avoid imminent peril and
28                  defendant did not have a legal alternative to committing the charged
                                                        9
     Case 2:18-cv-00909-JAM-DMC Document 21 Filed 03/23/21 Page 10 of 14


 1                  offense. Moreland did not testify pretrial that he threatened immediate or
                    even specific harm at any time to defendant's family if defendant failed to
 2                  bring methamphetamine into the visiting room. His testimony was vague
                    and non-specific on the issue of threats to defendant's family, as was
 3                  defendant's on that issue. Further, Moreland's testimony did not show that
                    defendant had no reasonable legal alternative to committing the crime. It
 4                  certainly did not show the objective reasonableness of any fear defendant
                    may have had of imminent harm. Accordingly, the trial court did not err in
 5                  excluding Moreland's testimony. The probative value of his testimony was
                    limited by the inapplicability of the necessity defense. Further, the limited
 6                  relevance of the testimony was substantially outweighed by the probability
                    that its admission would necessitate undue consumption of time and
 7                  particularly that it would create substantial danger of confusing the issues
                    and misleading the jury.
 8                           In the absence of any error under Evidence Code section 352, we
                    also reject defendant's claim that the exclusion of Moreland's testimony
 9                  violated his due process rights. The routine and proper application of state
                    evidentiary law does not impinge on a defendant's due process rights.
10                  (People v. Hovarter (2008) 44 Cal.4th 983, 1010.)

11                  Id. at 8-9.

12                  Respondent contends the state court’s determination cannot be either contrary to or

13    based on an unreasonable application of controlling Supreme Court precedent because there

14    simply is none on point. See ECF No. 15, pgs. 9-10. According to Respondent:

15                          “[A] state court’s decision rejecting a constitutional challenge to a
                    trial court’s exercise of discretion to exclude evidence cannot constitute an
16                  unreasonable application of clearly established Supreme Court precedent”
                    because “[t]he Supreme Court has not squarely addressed whether a trial
17                  court’s discretionary exclusion of evidence pursuant to an otherwise valid
                    evidentiary rule can violate a defendant’s constitutional rights, nor has it
18                  set forth standards for assessing such discretionary decisions.” Summerlin
                    v. Busby, 2011 WL 7143168, at *5 (C.D. Cal. Dec. 16, 2011) (citing
19                  Moses v. Payne, 555 F.3d 742, 758-59 (9th Cir. 2009)). Thus, the Court of
                    Appeal’s decision that the state trial court’s discretionary ruling under
20                  California Evidence Code section 352 did not violate the federal
                    Constitution simply cannot be contrary to or an unreasonable application
21                  of clearly established United States Supreme Court precedent because no
                    such precedent exists. See Moses v. Payne, 555 F.3d at 758-59; Chavez v.
22                  Foulk, 2014 WL 5339379, at *15 (C.D. Cal. Aug 21, 2014) (state court’s
                    rejection of claim could not have been unreasonable given the “absence of
23                  United States Supreme Court authority either squarely addressing the trial
                    court’s discretionary exclusion of evidence (under Cal. Evid. Code § 352)
24                  and the right to present a complete defense [at] trial or establishing a
                    ‘controlling legal standard’ for evaluating such exclusions”). Therefore,
25                  habeas relief is precluded.

26                  ECF No. 15, pgs. 10-11.
27    ///

28    ///
                                                      10
     Case 2:18-cv-00909-JAM-DMC Document 21 Filed 03/23/21 Page 11 of 14


 1                    Respondent also contends that, if error occurred, it was harmless because Petitioner

 2    was not prejudiced by exclusion of Moreland’s testimony. Respondent contends:

 3                            In any event, the state court’s decision barring Moreland’s
                      testimony was not prejudicial under Brecht. See Brecht v. Abrahamson,
 4                    507 U.S. 619, 622 (1993). As noted by the trial court and the court of
                      appeal, in light of the fact that the jury would not be instructed on the
 5                    necessity defense, the relevance and probative value of Moreland’s
                      testimony was minimal at best. And, even though the evidence did not
 6                    support a necessity defense, Petitioner was not prohibited from testifying
                      about Moreland’s supposed ties to criminal organizations and how he
 7                    allegedly showed Petitioner a piece of paper containing his family’s names
                      and addresses when he ordered him to get caught with methamphetamine
 8                    in his possession. Thus, any alleged error in excluding Moreland’s
                      testimony did not have a “substantial and injurious effect or influence in
 9                    determining the jury’s verdict.” Brecht, 507 U.S. at 637.
10                    ECF No. 15, pg. 11.
11                    The Court agrees that federal habeas relief is not available because there is no clearly

12    established Supreme Court precedent on point. See Moses, 555 F.3d 1t 758-59’ Chavez, 2014 WL

13    5339379, at *15. The Court also agrees that, if error occurred, it was harmless under Brecht because

14    Petitioner was able, through his testimony, to introduce the evidence he would have introduced

15    through Moreland’s testimony. Moreover, as the state court explained, Petitioner’s testimony failed

16    to establish the elements of a necessity defense.

17            B.      Ineffective Assistance of Appellate Counsel

18                    The Sixth Amendment guarantees the effective assistance of counsel. The United

19    States Supreme Court set forth the test for demonstrating ineffective assistance of counsel in

20    Strickland v. Washington, 466 U.S. 668 (1984). First, a petitioner must show that, considering all
21    the circumstances, counsel’s performance fell below an objective standard of reasonableness. See

22    id. at 688. To this end, petitioner must identify the acts or omissions that are alleged not to have

23    been the result of reasonable professional judgment. See id. at 690. The federal court must then

24    determine whether, in light of all the circumstances, the identified acts or omissions were outside

25    the wide range of professional competent assistance. See id. In making this determination,

26    however, there is a strong presumption “that counsel’s conduct was within the wide range of
27    reasonable assistance, and that he exercised acceptable professional judgment in all significant

28    decisions made.” Hughes v. Borg, 898 F.2d 695, 702 (9th Cir. 1990) (citing Strickland, 466 U.S.
                                                          11
     Case 2:18-cv-00909-JAM-DMC Document 21 Filed 03/23/21 Page 12 of 14


 1    at 689).

 2                    Second, a petitioner must affirmatively prove prejudice. See Strickland, 466 U.S.

 3    at 693. Prejudice is found where “there is a reasonable probability that, but for counsel’s

 4    unprofessional errors, the result of the proceeding would have been different.” Id. at 694. A

 5    reasonable probability is “a probability sufficient to undermine confidence in the outcome.” Id.;

 6    see also Laboa v. Calderon, 224 F.3d 972, 981 (9th Cir. 2000). A reviewing court “need not

 7    determine whether counsel’s performance was deficient before examining the prejudice suffered

 8    by the defendant as a result of the alleged deficiencies . . . If it is easier to dispose of an

 9    ineffectiveness claim on the ground of lack of sufficient prejudice . . . that course should be

10    followed.” Pizzuto v. Arave, 280 F.3d 949, 955 (9th Cir. 2002) (quoting Strickland, 466 U.S. at

11    697).

12                    The Strickland standards also apply to appellate counsel. See Smith v. Robbins,

13    528 U.S. 259, 285 (2000); Smith v. Murray, 477 U.S. 527, 535-36 (1986); Miller v. Keeney, 882

14    F.2d 1428, 1433 (9th Cir. 1989). However, an indigent defendant “does not have a constitutional

15    right to compel appointed counsel to press nonfrivolous points requested by the client, if counsel,

16    as a matter of professional judgment, decides not to present those points.” Jones v. Barnes, 463

17    U.S. 745, 751 (1983). Counsel “must be allowed to decide what issues are to be pressed.” Id.

18    Otherwise, the ability of counsel to present the client’s case in accord with counsel’s professional

19    evaluation would be “seriously undermined.” Id.; see also Smith v. Stewart, 140 F.3d 1263, 1274

20    n.4 (9th Cir. 1998) (counsel not required to file “kitchen-sink briefs” because it “is not necessary,
21    and is not even particularly good appellate advocacy.”) Further, there is, of course, no obligation

22    to raise meritless arguments on a client’s behalf. See Strickland, 466 U.S. at 687-88. Thus,

23    counsel is not deficient for failing to raise a weak issue. See Miller, 882 F.2d at 1434. In order to

24    demonstrate prejudice in this context, petitioner must demonstrate that, but for counsel’s errors,

25    he probably would have prevailed on appeal. See id. at n.9.

26    ///
27    ///

28    ///
                                                           12
     Case 2:18-cv-00909-JAM-DMC Document 21 Filed 03/23/21 Page 13 of 14


 1                    In his second federal habeas claim, Petitioner asserts: “Petitioner’s appellate

 2    counsel’s representation was constitutionally inadequate for failing to call to the Court of

 3    Appeal’s action, in a petition for rehearing, that it left out of the opinion a legal issue tendered

 4    which arguably might had [sic] resulted in a reversal or a favorable modification of the

 5    judgment.” ECF No. 1, pg. 7 (emphasis added). According to Petitioner:

 6                            As plainly set forth in the petitioner’s opening brief filed on direct
                      appeal in this case the second argument presented (amongst three other
 7                    arguments made) was based on the “violation of due process and
                      [petitioner’s] right to present a complete defense” resulting from the trial
 8                    court erroneous exclusion of defense witness Desmond Moreland’s
                      testimony. (citations omitted).
 9
                      Id. at 23.
10

11                    Petitioner first raised this claim on post-conviction relief in the Sacramento County

12    Superior Court. In denying relief, the court stated: “[B]ecause it appears that the Court of Appeal

13    has already considered and rejected the arguments that Petitioner thinks his appellate counsel

14    should have raised in a petition for reconsideration, his second habeas claim [of ineffective

15    assistance of appellate counsel] is. . . procedurally barred.” Lod. Doc. 10, pg. 2.

16                    Petitioner does not contend appellate counsel failed to raise any claims on appeal.

17    It is also clear that the Court of Appeal considered and rejected all arguments raised before it on

18    direct appeal. Here, Petitioner’s claim is limited to appellate counsel’s failure to seek rehearing

19    on direct appeal. According to Petitioner, counsel should have brought to the appellate court’s

20    attention that it failed to address an issue raised, specifically that Petitioner’s due process rights
21    had been denied because he was not permitted to present a complete defense when the trial court

22    denied an instruction on necessity and would not permit Moreland to testify.

23                    A review of Petitioner’s opening brief on direct appeal belies his claim. In his first

24    claim on direct appeal, Petitioner argued “The trial court erroneously denied instruction on

25    appellant’s necessity defense in violation of due process and his right to present a defense.” Lod.

26    Doc. 3, pgs. 2, 14-23 (Petitioner’s opening brief). In his second claim, Petitioner argued that the
27    exclusion of Moreland’s testimony also denied him due process and the right to present a

28    complete defense. See id. at 2, 28-33. It is clear from Petitioner’s brief that the gravamen of his
                                                          13
     Case 2:18-cv-00909-JAM-DMC Document 21 Filed 03/23/21 Page 14 of 14


 1    claims is his belief that Moreland’s testimony was crucial to his necessity defense and that, absent

 2    Moreland’s testimony, Petitioner could not fairly establish that defense in violation of due

 3    process.

 4                   In ruling on these claims, the Court of Appeal concluded that the evidence

 5    presented at trial did not support a necessity instruction (a decision Petitioner does not challenge

 6    here), and that the trial court properly excluded Moreland’s testimony (discussed above). See

 7    Lod. Doc. 6, pgs. 6-9. Because the appellate court determined that Petitioner was not entitled to

 8    either a necessity defense or Moreland’s trial testimony, the denial of neither one resulted in an

 9    inability to present a complete defense in violation of due process. In other words, Petitioner was

10    able to present a full defense based on the evidence properly adduced and notwithstanding

11    evidence properly excluded. Certainly, appellate counsel did not render deficient performance in

12    deciding not to pursue the issue in a petition for rehearing by the Court of Appeal.

13

14                                           IV. CONCLUSION

15                   Based on the foregoing, the undersigned recommends that petitioner’s petition for

16    a writ of habeas corpus, ECF No. 1, be denied.

17                   These findings and recommendations are submitted to the United States District

18    Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

19    after being served with these findings and recommendations, any party may file written objections

20    with the court. Responses to objections shall be filed within 14 days after service of objections.
21    Failure to file objections within the specified time may waive the right to appeal. See Martinez v.

22    Ylst, 951 F.2d 1153 (9th Cir. 1991).

23

24    Dated: March 23, 2021
                                                          ____________________________________
25                                                        DENNIS M. COTA
26                                                        UNITED STATES MAGISTRATE JUDGE

27

28
                                                        14
